Opinion by
Mollison, J.
The petitioner was solicited by a Swiss exporter to buy certain cigarette lighters at a price of 90 cents each. When the lighters arrived, the petitioner made entry at the invoice value of 90 cents each, but was advised by the customs authorities that because of the fact that certain patent rights were involved, the merchandise could not be released to him. Although the administrative determination with respect to the release of the lighters was in favor of the petitioner, it caused a change in the basis of value which resulted in the assessment of increased duties. The customs authorities explained the reasons for the difference in value, but the petitioner apparently became confused and instead *344of amending his entry and paying the increased duties, waited for the appearance of a bill calling for their payment. After allowing a reasonable time within which the petitioner might amend his entry, the customs oíBeers returned a higher value for the merchandise than that shown on entry. Prom an examination of the record the court held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.